DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller et al., US 2016/0160499.
Regarding claim 1:
Moeller discloses an enclosure (1) with a frequency mixing and absorbing device on an outer surface, wherein the enclosure is a tower of a wind turbine; the frequency mixing and absorbing device comprises a deformable body (strake 2), the deformable body comprises:
an elastically flexible (para. 0106) hollow body arranged on the outer surface of the enclosure and configured to be filled with a gas or a fluid (para. 0107), wherein
the deformable body is deformable under an action of an incoming flow.
Regarding claim 2:
Moeller discloses wherein the device comprises a plurality of deformable bodies (triple spiral formation) are at an interval (120 degrees about the body of the turbine, refer to Fig. 2).
Regarding claims 3-4:
Moeller discloses wherein the frequency mixing and absorbing device comprises a plurality of strip-shaped bodies extending in a height direction, each of the strip-shaped bodies is formed by one deformable body or by connecting a plurality of independent deformable bodies, the strip- shaped body is a strip-shaped hollow body
Regarding claims 5-6:
Moeller discloses wherein the device comprises a plurality of rows of the deformable bodies, each row is arranged on the disclosure (the strake may be comprised of a row of segments 6 as shown in Fig. 3), wherein the rows are staggered with respect to each other (3 rows of strakes).
Regarding claim 20:
Moeller discloses wherein the enclosure is a wind turbine tower and the upper portion of the tower is provided with the frequency mixing and absorbing device, and the upper portion is above ½ a height of the tower.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen, US 2020/0056593.
Regarding claim 1:
Jensen discloses an enclosure (1) with a frequency mixing and absorbing device on an outer surface, wherein the enclosure is a tower of a wind turbine; the frequency mixing and absorbing device comprises a deformable body (strake 2, , the deformable body comprises:
an elastically flexible hollow body (VSE of polyethylene) arranged on the outer surface of the enclosure and configured to be filled with a gas or a fluid, wherein
the deformable body is deformable under an action of an incoming flow (polyethylene provides for deformation).
Regarding claim 2:
Jensen discloses wherein the device comprises a plurality of deformable bodies (spiral formation) are at an interval (intertwined around the body of the turbine, refer to Fig. 2).
Regarding claim 12:
Jensen discloses wherein device comprises a base body surrounding the enclosure (SF), and all the deformable bodies are distributed at intervals arranged at the base body; and the base body is adhered to the outer surface of the enclosure (via shrink wrap) and butted at ends (via belts) in a detachable manner to surround the enclosure.


Allowable Subject Matter
Claims 7-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 7, the prior art of record does not reasonably suggest that the frequency mixing and absorbing device is divided into two section wherein heights and/or thicknesses of the deformable bodies arranged in different sections are different.
Specifically regarding claims 13-18, the prior art of record discloses a tower enclosure having a deformable flexible/elastic hollow body arranged thereon that provides frequency mixing and absorbing but does not reasonably suggest further including a drag reducing device including annular grooves and a ridge-like annular rib formed between two adjacent annular grooves arranged in a partial height range of the enclosure.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633